Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on May 13, 2022 for patent application 17/038,157 filed on September 30, 2020.


Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (Pub. No.: US 2014/0153909) in view of Gazit (Pat. No.: US 7,031,348).
Regarding claim 1, MacInnis discloses a method comprising: at a device including a processor and a non-transitory memory: anchoring a first presentation time range of a first segment based on a random access point in the first stream (Fig. 2, elements 231a-231c, paras. [0042]-[0045]) and a first frame in the second stream (Fig. 8, element 806); identifying one or more frames subsequent to the random access point in the first stream based on presentation timestamps (para. [0019]-[0021]); capturing frames from the second stream within the first presentation time range (Fig. 8, element 806, para. [0088]); and generating the first segment having the first presentation time range, including the random access point, the one or more frames, the first frame, and the frames (Figs. 9A-10, paras. [0091]-[0109]). 
It could be argued that MacInnis does not explicitly disclose identifying one or more frames subsequent to the random access point in the first stream based on a last frame decoding timestamp of a last frame in the first presentation time range, and a first frame decoding timestamp of a first frame in a second presentation time range. However, in analogous art, Gazit discloses a flowchart which “illustrates how a preferred splicer preferably determines a new data stream real-time transmit start time (step 420 of FIG. 4). Broadly stated, steps 1010 and 1020 produce values relating to only the new stream, while steps 1030 through 1050 use these values to establish a new data stream transmission time corresponding to the old data stream. More specifically, in step 1010, splicer-N 270 retrieves the PCR ("PCR (new)") for the first packet of the new data stream. In step 1020, splicer-N 270 calculates the time difference ("delta(new)") between transmission time for the first sequence header of the new data stream and the decoding time stamp ("DTS (new)") of the first frame of the new stream (which was stored earlier), as given by the equation delta(new)=DTS(new)-PCR In step 1030, splicer-N 270 parses the old data stream data contained in splice buffer-N 265 for the decode time stamp ("DTS (old)") of the last frame of the old data stream. In step 1040, splicer-N 270 calculates a continuous-display decoding time stamp ("DTS (continuous)") for the new data stream as the addition of the DTS(old) found in step 1030 and the inter-frame delay (which is also referred to as "gap" in the discussion that follows) (col. 15, ln. 52 – col. 16, ln. 8, Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis to allow for identifying one or more frames subsequent to the random access point in the first stream based on and a last frame decoding timestamps of a last frame in the first presentation time range, and a first frame decoding timestamp of a first frame in a second presentation time range. This would have produced predictable and desirable results, in that it would allow for data from different time ranges to be integrated together properly in order to allow for proper synchronization to continue.
It could further be argued that MacInnis does not explicitly disclose demultiplexing a broadcast stream to a plurality of streams including a first stream and a second stream. However, Gazit further discloses that a receiver device can contain a demultiplexer (col. 9, ln. 24-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MacInnis to allow for demultiplexing a broadcast stream to a plurality of streams including a first stream and a second stream. This would have produced predictable and desirable results, in that it would allow for well-known content processing techniques to be used.
Regarding claim 2, the combination of MacInnis and Gazit discloses the method of claim 1, wherein anchoring the first presentation time range of the first segment based on the random access point in the first stream and the frame in the second stream includes: determining whether or not the frame in the second stream has a second presentation time that is less than a target duration earlier than a first presentation time of the random access point (MacInnis, paras. [0107]-[0109]); modifying the first presentation timestamp of the random access point to the second presentation time to align the random access point with the first frame in accordance with a determination that the random access point is transmitted ahead of the first frame by less than the target duration (this step is not positively required, as it could be determined that the random access point is transmitted ahead of the first frame by more than the target duration); and in accordance with a determination that the frame does not have the second presentation time that is less than the target duration earlier than the first presentation time of the random access point, modifying the first presentation timestamp of the random access point the target duration earlier as a start of the first presentation time range, and designating another frame in the second stream aligned with the start of the first presentation time range as the first frame (this step is also not positively required, as it could be determined that the random access point is transmitted ahead of the first frame by more than the target duration.).
Regarding claim 5, the combination of MacInnis and Gazit discloses the method of claim 1, and further discloses wherein identifying the one or more frames subsequent to the random access point in the first stream includes: identifying a reference frame in the first stream transmitted subsequent to the random access point as part of the one or more frames (MacInnis, para. [0019]-[0021]); and maintaining a presentation timestamp of the reference frame in the first segment (MacInnis, para. [0019]-[0021]).
Regarding claim 8, the combination of MacInnis and Gazit discloses the method of claim 1, and further discloses further comprising: identifying a plurality of frames from the first stream based on presentation timestamps and decoding timestamps of a last frame of the second presentation time range and a first frame of a third presentation time range; capturing a plurality of frames from the second stream within the second presentation time range; and generating a second segment having the second presentation time range, including the plurality of frames from the first stream and the plurality of frames from the second stream, wherein the second presentation time range has a same duration as the first presentation time range (MacInnis, paras. [0019]-[0027]; the timestamps of all the frames will be decoded; para. [0049]; “The transcode manager 123 may be configured to generate each input segment 333a-c according to an optimal length. The length of an input segment 333a-c may be expressed in terms of a number of pictures, an amount of time, a number of bits, a number of RAPs encompassed by the input segment 333a-c, etc.”).
Regarding claim 9, the combination of MacInnis and Gazit discloses the method of claim 1, and further discloses wherein capturing the frames from the second stream within the first presentation time range includes: detecting a presentation clock reference (PCR) time reaching an end of the first presentation time range (para. [0089]); determining whether or not a packet in the second stream ends before the end of the first presentation time range (Figs. 8, 9a and 9b, paras. [0088]-[0101]); and splitting the packet at the PCR time in accordance with a determination that the packet does not end before the end of the first presentation time range, wherein the first segment includes a first portion of the split packet, the first portion includes the first frame and the frames (This last limitation is not positively required, as it could be determined that the packet does end before the end of the first presentation time range.).
Regarding claim 11, the combination of MacInnis and Gazit discloses the method of claim 1, and further discloses further comprising: receiving a request for a particular segment associated with a corresponding segment time period in a recording; determining whether or not a relevant random access point is associated with the corresponding segment time period; generating the particular segment including the relevant random access point in accordance with determining the relevant random access point is associated with the corresponding segment time period; and generating the particular segment including a nearby random access point in accordance with determining the relevant random access point is not associated with the corresponding segment time period (Fig. 2, paras. [0042]-[0046]). 
Regarding claim 16, the combination of MacInnis and Gazit discloses the method of claim 1, and further discloses further comprising: causing decoding of the random access point and the frame at the same time; and causing presentation of the random access point while decoding the frames (para. [0056]).
Regarding claim 17, the combination of MacInnis and Gazit discloses the method of claim 1, wherein the first presentation time range has a fixed duration (MacInnis, para. [0069]).
Regarding claim 18, the combination of MacInnis and Gazit discloses the method of claim 1, wherein: the first stream or the second stream includes an audio stream, a video stream, or a timed text stream (MacInnis, Fig. 8).
Regarding claim 20, MacInnis discloses a device comprising: a processor (Fig. 1, element 156, para. [0040]); a non-transitory memory (para. [0116]); and one or more programs stored in the non-transitory memory, which, when executed by the processor, cause the device to: anchor a first presentation time range of a first segment based on a random access point in the first stream (Fig. 2, elements 231a-231c, paras. [0042]-[0045]) and a first frame in the second stream (Fig. 8, element 806); identify one or more frames subsequent to the random access point in the first stream based on presentation timestamps (para. [0019]-[0021]); capture frames from the second stream within the first presentation time range (Fig. 8, element 806, para. [0088]); and generate the first segment having the first presentation time range, including the random access point, the one or more frames, the first frame, and the frames (Figs. 9A-10, paras. [0091]-[0109]). 
It could be argued that MacInnis does not explicitly disclose identifying one or more frames subsequent to the random access point in the first stream based on a last frame decoding timestamp of a last frame in the first presentation time range, and a first frame decoding timestamp of a first frame in a second presentation time range. However, in analogous art, Gazit discloses a flowchart which “illustrates how a preferred splicer preferably determines a new data stream real-time transmit start time (step 420 of FIG. 4). Broadly stated, steps 1010 and 1020 produce values relating to only the new stream, while steps 1030 through 1050 use these values to establish a new data stream transmission time corresponding to the old data stream. More specifically, in step 1010, splicer-N 270 retrieves the PCR ("PCR (new)") for the first packet of the new data stream. In step 1020, splicer-N 270 calculates the time difference ("delta(new)") between transmission time for the first sequence header of the new data stream and the decoding time stamp ("DTS (new)") of the first frame of the new stream (which was stored earlier), as given by the equation delta(new)=DTS(new)-PCR In step 1030, splicer-N 270 parses the old data stream data contained in splice buffer-N 265 for the decode time stamp ("DTS (old)") of the last frame of the old data stream. In step 1040, splicer-N 270 calculates a continuous-display decoding time stamp ("DTS (continuous)") for the new data stream as the addition of the DTS(old) found in step 1030 and the inter-frame delay (which is also referred to as "gap" in the discussion that follows) (col. 15, ln. 52 – col. 16, ln. 8, Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis to allow for identifying one or more frames subsequent to the random access point in the first stream based on and a last frame decoding timestamps of a last frame in the first presentation time range, and a first frame decoding timestamp of a first frame in a second presentation time range. This would have produced predictable and desirable results, in that it would allow for data from different time ranges to be integrated together properly in order to allow for proper synchronization to continue.
It could further be argued that MacInnis does not explicitly disclose demultiplexing a broadcast stream to a plurality of streams including a first stream and a second stream. However, Gazit further discloses that a receiver device can contain a demultiplexer (col. 9, ln. 24-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MacInnis to allow for demultiplexing a broadcast stream to a plurality of streams including a first stream and a second stream. This would have produced predictable and desirable results, in that it would allow for well-known content processing techniques to be used.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (Pub. No.: US 2014/0153909) in view of Gazit (Pat. No.: US 7,031,348), and further in view of Raveendran et al. (Pub. No.: US 2011/0138018).
Regarding claim 3, the combination of MacInnis and Gazit discloses the method of claim 1, but does not explicitly disclose wherein generating the first segment includes: re-multiplexing the random access point and the one or more frames into a single program transport stream; and appending the first frame and the frames from the second stream within the first presentation time range to the single program transport stream. However, in analogous art, Raveendran discloses that “[t]he altering of the media contents may further include de-multiplexing audio content from video content. For example, the audio content may be streamed to one or more MMS clients while the video content may be played back on the MMS host. The audio content may further be transcoded or enhanced with spatial effects. In one aspect, the audio contents may also be re-multiplexed with other video contents to be served to MMS clients. The altering of the media contents may further include multiplexing or re-multiplexing a plurality of associated media contents, such as the contents from multiple sources into a single stream. For example, audio media contents may be sourced from a first source and video contents may be sourced from a second source. These contents may be multiplexed and provided to a single MMS client (para. [0050]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis and Gazit to allow for generating the first segment to include re-multiplexing the random access point and the one or more frames into a single program transport stream, and appending the first frame and the frames from the second stream within the first presentation time range to the single program transport stream. This would have produced predictable and desirable results, in that it would allow for reduced transmission bandwidth. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (Pub. No.: US 2014/0153909) in view of Gazit (Pat. No.: US 7,031,348), and further in view of George et al. (Pub. No.: US 2009/0282475).
Regarding claim 4, the combination of MacInnis and Gazit discloses the method of claim 1, but does not explicitly disclose further comprising: packaging the random access point and the one or more frames into a first container; and packaging the first frame and the frames into a second container, different from the first container. However, in analogous art, George disclose that “[a] container may comprise many different types of data. While in a typical example the data may correspond to various media, such as audio, video, or image media, any data type may be stored in a container. Further, a container may have two or more different sets of data, such as separate audio, video, and still image data sets, and/or each type of supported data may be distributed using different containers. Some containers may be relatively complex and may contain multiple types of data. Some containers may be supported by the application environment 104 while other containers may not be supported, even though the data contained in the containers may be compatible with the application environment 104. Note that because Silverlight.TM. code can be factored into code libraries, different libraries for downloading and unpacking different formats can be created, reused and shared; this provides a way to share any different, new packaging and container formats that are developed (para. [0024]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis and Gazit to allow for packaging the random access point and the one or more frames into a first container, and packaging the first frame and the frames into a second container, different from the first container. This would have produced predictable and desirable results, in that it would allow for a well-known packaging configuration to be used.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (Pub. No.: US 2014/0153909) in view of Gazit (Pat. No.: US 7,031,348), and further in view of Qiu et al. (Pub. No.: US 2009/0087162).
Regarding claim 6, the combination of MacInnis and Gazit discloses the method of claim 1, but does not explicitly disclose wherein identifying the one or more frames subsequent to the random access point in the first stream includes: identifying a non-reference frame in the first stream transmitted subsequent to the random access point as part of the one or more frames; and modifying a presentation timestamp of the non-reference frame to be within the first presentation time range. However, in analogous art, Qiu discloses that, in a system for media playback, “[i]n block 206, the time stamp for the next I sample is modified based on playback speed as follows: Ti-next-m=(Ti-next-o-Ti-last-o)/(Stm)+(Ti-last-m); where Ti-next-m is the modified (m) time stamp for the next I frame (e.g., 313) and Ti-next-o is the original time stamp (o) of the next I sample (e.g., 313). For example, Ti-next-m=(9-2)/(2)+(2)=5.5 which may be rounded to 6. In block 207, the I sample 313 is delivered for playback. (para. [0015]; see also figures 2 and 3).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis and Gazit to allow for identifying the one or more frames subsequent to the random access point in the first stream to include identifying a non-reference frame in the first stream transmitted subsequent to the random access point as part of the one or more frames, and modifying a presentation timestamp of the non-reference frame to be within the first presentation time range. This would have produced predictable and desirable results, in that it would allow for time stamps to be modified as necessary in order to allow for correct playback under various scenarios.
Regarding claim 7, the combination of MacInnis and Gazit discloses the method of claim 1, but does not explicitly disclose wherein identifying the one or more frames subsequent to the random access point in the first stream includes: identifying a frame in the first stream that has a presentation timestamp within the second presentation time range; and modifying the presentation timestamp of the frame to be within the first presentation time range. However, in analogous art, Qiu discloses that, in a system for media playback, “[i]n block 206, the time stamp for the next I sample is modified based on playback speed as follows: Ti-next-m=(Ti-next-o-Ti-last-o)/(Stm)+(Ti-last-m); where Ti-next-m is the modified (m) time stamp for the next I frame (e.g., 313) and Ti-next-o is the original time stamp (o) of the next I sample (e.g., 313). For example, Ti-next-m=(9-2)/(2)+(2)=5.5 which may be rounded to 6. In block 207, the I sample 313 is delivered for playback. (para. [0015]; see also figures 2 and 3),” wherein modifying an original time stamp of 23, for example, and changing it to 14, as shown in figure 3, could cause the frame to be within a first presentation time range rather than a second. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis and Gazit to allow for identifying the one or more frames subsequent to the random access point in the first stream to include identifying a frame in the first stream that has a presentation timestamp within the second presentation time range, and modifying the presentation timestamp of the frame to be within the first presentation time range. This would have produced predictable and desirable results, in that it would allow for time stamps to be modified as necessary in order to allow for correct playback under various scenarios.


Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (Pub. No.: US 2014/0153909) in view of Gazit (Pat. No.: US 7,031,348), and further in view of Caulfield et al. (Pub. No.: US 2015/0288736).
Regarding claim 10, the combination of MacInnis and Gazit discloses the method of claim 1, but does not explicitly disclose further comprising: determining whether or not the random access point is within a presentation timeline of the first segment specified in a playlist; generating a portion of the playlist corresponding to the first segment referencing the random access point via byte offsets of the random access point within the first segment in accordance with determining the random access point is within the presentation timeline of the first segment specified in the playlist; and generating the portion of the playlist corresponding to the first segment referencing a different random access point in accordance with determining the random access point is not within the presentation timeline of the first segment specified in the playlist. However, in analogous art, Caulfield discloses “calculating a calculated duration of the playlist by subtracting a time stamp of the first segment in the playlist from the time stamp of the last segment in the playlist, determining a real duration of the playlist by subtracting a first presentation time stamp (PTS) of the first segment in the playlist from the last presentation time stamp (PTS) of the last segment in the playlist (para. [0012]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis and Gazit to allow for determining whether or not the random access point is within a presentation timeline of the first segment specified in a playlist, generating a portion of the playlist corresponding to the first segment referencing the random access point via byte offsets of the random access point within the first segment in accordance with determining the random access point is within the presentation timeline of the first segment specified in the playlist, and generating the portion of the playlist corresponding to the first segment referencing a different random access point in accordance with determining the random access point is not within the presentation timeline of the first segment specified in the playlist. This would have produced predictable and desirable results, in that it would allow for relevant information to be obtained and calculated properly.
Regarding claim 12, the combination of MacInnis and Gazit discloses the method of claim 1, but does not explicitly disclose further comprising: identifying the random access point and a last random access point in an indexing within a period of a segmentation timeline of a recording, wherein the random access point has a first presentation timestamp and the last random access point has a last presentation timestamp; and calculating a duration of the period along the segmentation timeline and a number of segments in the period based on the first presentation timestamp and the last presentation timestamp. However, in analogous art, Caulfield discloses “calculating a calculated duration of the playlist by subtracting a time stamp of the first segment in the playlist from the time stamp of the last segment in the playlist, determining a real duration of the playlist by subtracting a first presentation time stamp (PTS) of the first segment in the playlist from the last presentation time stamp (PTS) of the last segment in the playlist (para. [0012]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis and Gazit to allow for identifying the random access point and a last random access point in an indexing within a period of a segmentation timeline of a recording, wherein the random access point has a first presentation timestamp and the last random access point has a last presentation timestamp, and calculating a duration of the period along the segmentation timeline and a number of segments in the period based on the first presentation timestamp and the last presentation timestamp. This would have produced predictable and desirable results, in that it would allow for relevant information to be obtained and calculated properly.
Regarding claim 13, the combination of MacInnis, Gazit and Caulfield discloses the method of claim 12, and further discloses further comprising maintaining the segmentation timeline based on the indexing, including: identifying an interruption in the recording along the segmentation timeline; and indicating in a playlist associated with the recording the interruption before or after the period (MacInnis, Fig. 9B, paras. [0097]-[0101]; Caulfield, paras. [0012] and [0035]. This claim is rejected on the same grounds as claim 12.).  
Regarding claim 14, the combination of MacInnis, Gazit and Caulfield discloses the method of claim 12, and further discloses further comprising updating the segmentation timeline of the recording, including: detecting a new timing marker has been added to the recording; and recalculating the period duration and the number of segments in the period in response to detecting the new timing marker (MacInnis, Fig. 9B, paras. [0097]-[0101]; Caulfield, paras. [0012] and [0035]. This claim is rejected on the same grounds as claim 12.).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (Pub. No.: US 2014/0153909) in view of Gazit (Pat. No.: US 7,031,348), and further in view of Reisner (Pub. No.: US 2017/0289639).
Regarding claim 15, the combination of MacInnis and Gazit discloses the method of claim 1, and although MacInnis discloses the concept of a presentation clock reference (PCR) (para. [0020]), the combination does not explicitly disclose further comprising: publishing the first segment in a playlist according to a presentation clock reference (PCR) timeline; and pushing changes to the playlist to a client device. However, in analogous art, Reisner provides a “disclosure [which] reduces latency (half of the segment size on average) and eliminates polling, minimizes the amount of data used for manifest push transmissions (as only changes need to be sent, instead of a longer manifest/playlist), and reduces the overhead associated with current HTTP-based manifest updates, which constantly set-up and break-down HTTP request/connections (para. [0055]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis and Gazit to allow for publishing the first segment in a playlist according to a presentation clock reference (PCR) timeline, and pushing changes to the playlist to a client device. This would have produced predictable and desirable results, in that it would allow for “improve[ing] the consistency across clients by providing synchronization (Reisner, para. [0055]).”


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (Pub. No.: US 2014/0153909) in view of Gazit (Pat. No.: US 7,031,348), and further in view of Badawiyeh (Pub. No.: US 2019/0069004).
Regarding claim 19, the combination of MacInnis and Gazit discloses the method of claim 1, but does not explicitly disclose further comprising: packaging in the first segment one or more a program association table (PAT), a program mapping table (PMT), and a public key cryptography padding, and encrypting the first segment for transmission to a local area network. However, in analogous art, Badawiyeh discloses that “[f]or MPEG-2 transport streams, the splice information table, which pertains to a given program, is carried in one or more MPEG Sections carried in PID(s) referred to by that program's Program Map Table (PMT). (para. [0182]),” wherein “each media segment 198b is an encoded and encrypted subsection or segment of media content (para. [0151]),” wherein “the headend architecture 150 comprises typical headend components and services including billing module 152, subscriber management system (SMS) and client/CPE configuration management module 154, cable modem termination system (CMTS) and OOB system 156, as well as LAN(s) 158, 160 placing the various components in data communication with one another (para. [0109]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacInnis and Gazit to allow for packaging in the first segment one or more a program association table (PAT), a program mapping table (PMT), and a public key cryptography padding, and encrypting the first segment for transmission to a local area network. This would have produced predictable and desirable results, in that it would allow for well-known security and data transmission techniques to be used.


Response to Arguments
Applicant’s arguments, see pages 8-9, filed May 13, 2022, with respect to the 35 USC § 112 rejections of claims 1-20, 10 and 13-14, have been fully considered and, in combination with the claim amendments, are persuasive.  The 35 USC § 112 rejections of said claims have been withdrawn. 
Applicant’s arguments with respect to the 35 USC § 103 rejections of claims 1-20 have been considered but are moot in view of the new grounds of rejection in view of Gazit.


Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 16, 2022